Case: 21-60921     Document: 00516577538         Page: 1     Date Filed: 12/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-60921
                                                                            FILED
                                                                    December 14, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Armando Matadi,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A216 540 427


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Armando Matadi, a native and citizen of Angola, petitions for review
   of a decision of the Board of Immigration Appeals (BIA) denying his motions
   to reopen his removal proceedings and to reconsider its prior decision
   affirming the immigration judge’s (IJ’s) denial of asylum, withholding of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60921      Document: 00516577538           Page: 2     Date Filed: 12/14/2022




                                     No. 21-60921


   removal, and protection under the Convention Against Torture (CAT). He
   has also filed a motion to supplement the administrative record and to
   remand.
          This court reviews the denial of both a motion to reopen and a motion
   to reconsider “under a highly deferential abuse-of-discretion standard.”
   Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir. 2017) (internal quotation marks
   and citation omitted). As long as the BIA’s decision “is not capricious,
   racially invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach,” it will be upheld. Id. (internal quotation marks and citation
   omitted).
          The BIA’s factual findings are reviewed for substantial evidence and
   its rulings of law are reviewed de novo. Gomez-Palacios v. Holder, 560 F.3d
   354, 358 (5th Cir. 2009). The substantial evidence test “requires only that
   the BIA’s decision be supported by record evidence and be substantially
   reasonable.” Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir. 2002). This
   court will not reverse the BIA’s factual findings unless the evidence compels
   a contrary conclusion. Gomez-Palacios, 560 F.3d at 358.
          Matadi argues that the BIA erred in determining that the State
   Department’s 2019 International Religious Freedom Report for Angola was
   insufficient to support reopening based on changed country conditions. He
   focuses on the fact that the State Department report reflects an increase in
   church closures by the Angolan government as compared to 2018. As Matadi
   acknowledges, however, the 2019 report also states that some of the churches
   later received authorization to reopen. In any event, incremental changes in
   country conditions are insufficient to warrant reopening. Nunez v. Sessions,
   882 F.3d 499, 508-09 (5th Cir. 2018).            As such, the BIA reasonably
   determined that the religious freedom report did not show material changes




                                           2
Case: 21-60921      Document: 00516577538           Page: 3   Date Filed: 12/14/2022




                                     No. 21-60921


   in Angola’s country conditions that would warrant reopening of the removal
   proceedings. See Omagah, 288 F.3d at 258.
          Next, Matadi argues that the BIA erred in finding that the “new”
   evidence of his 2019 criminal prosecution in Angola did not warrant
   reopening on the basis of changed country conditions. This court has
   consistently held that a change in personal circumstances does not constitute
   changed country conditions. See, e.g., Martinez-Guevara v. Garland, 27 F.4th
   353, 362 (5th Cir. 2022); Singh v. Lynch, 840 F.3d 220, 222-23 & n.2 (5th Cir.
   2016). Here, the BIA reasonably found that reopening was not warranted
   because the evidence of Matadi’s criminal prosecution in Angola represented
   only a change in his personal circumstances and not a material change in
   country conditions. See Omagah, 288 F.3d at 258.
          Additionally, Matadi argues that the BIA erred in denying reopening
   of his CAT claim based on the Attorney General’s decision in Matter of O-F-
   A-S-, 28 I. & N. Dec. 35 (U.S. Att’y Gen. 2020). Although Matadi styled his
   motion as seeking reopening, the motion relied solely on a change in the law;
   therefore, it is properly construed as a motion for reconsideration. See
   Gonzalez Hernandez v. Garland, 9 F.4th 278, 286 (5th Cir. 2021), cert. denied,
   2022 WL 4651375 (U.S. Oct. 3, 2022) (No. 21-1323).
          Matadi was limited to filing only one motion for reconsideration, and
   he was required to do so “within 30 days of the date of entry of a final
   administrative order of removal.” 8 U.S.C. § 1229a(c)(6)(A)-(B). Since he
   had already filed a motion for reconsideration, his motion based on Matter of
   O-F-A-S- was number barred. See § 1229a(c)(6)(A). The motion was also
   apparently time barred as it was filed more than 30 days after his removal
   order. See § 1229a(c)(6)(B); but see Gonzalez-Cantu v. Sessions, 866 F.3d 302,
   305 (5th Cir. 2017) (discussing possibility of equitable tolling until discovery
   of decision prompting the motion). In any event, Matadi has not shown that
   the BIA abused its discretion in denying relief based on its conclusion that



                                          3
Case: 21-60921      Document: 00516577538          Page: 4   Date Filed: 12/14/2022




                                    No. 21-60921


   Matter of O-F-A-S- did not undermine the IJ’s findings supporting the denial
   of CAT protection. See Lowe, 872 F.3d at 715.
           Following the completion of briefing in this case, Matadi filed a
   motion to supplement the record and to remand. He asserts that the
   administrative record filed in this court omitted two documents filed with the
   BIA: (1) a reply brief in support of one of his motions to reopen and (2) a
   motion renewing his request for a stay of removal that also sought to
   supplement his then-pending motions to reopen and reconsider. Matadi also
   moves to remand, arguing that it is unclear whether the BIA considered an
   argument that he made in his reply brief given that his reply was not included
   in the administrative record filed in this court. The Government does not
   oppose Matadi’s motion to supplement the record, but it does object to
   remanding the case to the BIA.
          The Government argues that remand should be denied because this
   court lacks jurisdiction to consider Matadi’s argument regarding the BIA’s
   purported failure to consider his reply brief where he did not raise it in his
   opening brief before this court. The failure to raise an argument in an
   opening brief generally waives the argument on appeal. See Lockett v. EPA,
   319 F.3d 678, 684 n.16 (5th Cir. 2003). Nonetheless, the Government does
   not offer any support for its assertion that a waived issue presents a
   jurisdictional defect.
          In any event, remand to the BIA is not warranted; even if Matadi’s
   reply brief was somehow lost and not before the BIA, the Government’s
   statement in its response regarding worsening conditions related to religious
   freedom in Angola was before the BIA, and the BIA specifically
   acknowledged the Government’s response to Matadi’s motions in its
   November 10, 2021 decision. The BIA also explicitly referenced Matadi’s
   June 18, 2020 motion to reopen and the attached “new international religious
   freedom report.”



                                         4
Case: 21-60921   Document: 00516577538        Page: 5   Date Filed: 12/14/2022




                               No. 21-60921


         Based on the foregoing, the motion to supplement the record on
   appeal is GRANTED, the motion to remand is DENIED, and the petition
   for review is DENIED.




                                    5